DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the RV box body & the limitation of the swing angle thereof must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: “two the axle holding devices” should be amended to remove “the” for proper grammar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8 “the two transverse beams” lacks antecedent basis and it is unclear what if any relationship there is between “the two transverse beams” and “a plurality of transverse beams”. 
	Regarding claim 9 “the transverse beam” lacks antecedent basis and it is unclear what if any relationship there is between “the transverse beam” and “the two transverse beams” and “a plurality of transverse beams”.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, & 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hon first embodiment (US 20200023913 A1 FIG. 1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hon first embodiment (US 20200023913 A1 FIG. 1).
Regarding claim 1 Hon first embodiment teaches a self-balancing device (abstract) for self-propelled off-road RV box body (FIG. 1: depicted structure suitable for intended use), comprising an auxiliary beam body for connecting with a bottom end of the RV box body (FIG. 1: auxiliary beam body 1, box body 10; paragraph 46), a front triangular balance beam body (FIG. 1: front portion of 16 & nearby section of 11; paragraph 44), a rear triangular balance beam body (FIG. 1: rear portion of 16 & nearby section of 11; paragraphs 44 & 63) and an axle-holding device (FIG. 1: 5 which holds the axle 3 in a specific orientation) for connecting with a RV chassis girder (FIG. 1: middle portion of 11 in the front-rear direction), wherein the front triangular balance beam body and the rear triangular balance beam body are arranged close to both ends of the auxiliary beam body respectively (FIG. 1: depicted), the axle-holding device is arranged between the front triangular balance beam body and the rear triangular balance beam body (FIG. 1: depicted), and both the front triangular balance beam body and the rear triangular balance beam body comprise a hard limit structure for limiting a swing angle of the RV box body (FIG. 1: 10 depicted bottoming out on the right side against 16 & 11), and the axle-holding device comprises a soft limit structure for horizontally resetting the RV box body (paragraph 12 & 13).
Additionally, should it be reasoned that Hon does not teach a rear triangular balance beam body (paragraph 63) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a rear triangular balance beam body identical to the front triangular balance beam body to support the passenger cab evenly on both ends. 
	Regarding claim 2 Hon first embodiment as modified above teaches that both the front triangular balance beam body and the rear triangular balance beam body further comprise a triangular main beam connected with the auxiliary beam body (FIG. 1: top portion of 16 above 11 through which 12 passes) and two triangular auxiliary beams connected with the RV chassis girder (FIG. 1: left and right halves of the bottom of 16 which meet at 3), and the two triangular auxiliary beams are respectively arranged at left and right ends of the triangular main beam and below the triangular main beam (FIG. 1: depicted).
	Regarding claim 3 Hon first embodiment as modified above teaches that two groups of the hard limit structures are arranged, and the two groups of hard limit structures are fixedly arranged on the triangular main beam and are respectively located above the two triangular auxiliary beams (FIG. 1: center portions of 11 on the left and right sides).
	Regarding claim 4 Hon first embodiment as modified above teaches that the axle-holding device further comprises an axle-holding for fixedly connecting with the RV chassis girder (FIG. 1: top of 5, depicted connecting indirectly) and an axle-holding base for fixedly connecting with the auxiliary beam body (FIG. 1: bottom of 5), the axle-holding base is connected with the axle-holding (FIG. 1: depicted), and the soft limit structure is arranged between the axle-holding and the axle-holding base (paragraph 12).
	Regarding claim 6 Hon first embodiment as modified above teaches that the hard limit structure comprises two limit blocks (FIG. 1: two arbitrary cubes of material from the appropriate portion of 11, one on each left/right side), the two limit blocks are respectively arranged on front and rear sides of the triangular main beam (FIG. 1: if the triangular main beam is installed from the vehicle’s left or right side then the front and rear sides of the triangular main beam will correspond with the left and right sides of the vehicle, where 11 is located), and a gap is left between the limit blocks and the auxiliary beam body (FIG. 1: depicted).
	Regarding claim 10 Hon first embodiment as modified above teaches that the axle-holding device further comprises an axle-holding connecting plate for connecting the RV chassis girder and the axle-holding (FIG. 1: depicted but unlabeled plate between 5 & 1; claim 8), and the axle-holding connecting plate and the axle-holding are in an integrated structure (FIG. 1: depicted).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon first embodiment (US 20200023913 A1 FIG. 1), or in the alternative, under 35 U.S.C. 103 as obvious over Hon first embodiment (US 20200023913 A1 FIG. 1).
	Regarding claim 5 Hon first embodiment as modified above does not explicitly teach that two the axle-holding devices are arranged, and the two axle-holding devices are respectively arranged close to left and right ends of the auxiliary beam body. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used a second axle holding device mirroring the first on the opposite side of the self-balancing device in order to provide redundancy and resistance to failure. 
	Regarding claim 7 Hon first embodiment as modified above does not explicitly teach that the soft limit structure is a rubber gasket sleeved outside the axle-holding. However official notice is taken that rubber gaskets sleeved on the joints at the ends of push rods (FIG. 1: 5) are commonly known in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a rubber gasket sleeved on one end or the other of the push rod to dampen unwanted noise and vibrations. 
Claim(s) 1, 8, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renger (US 6244613 B1).
Regarding claim 1 Renger second embodiment teaches a self-balancing device (abstract) for self-propelled off-road RV box body (FIG. 1-6: depicted structure suitable for intended use; abstract), comprising an auxiliary beam body for connecting with a bottom end of the RV box body (FIG. 2: 4), a front balance beam body (FIG. 3 & 4: 6), a rear balance beam body (FIG. 3 & 4: 9) and an axle-holding device (FIG. 6: 12) for connecting with a RV chassis girder (FIG. 5: 17), wherein the front balance beam body and the rear balance beam body are arranged close to both ends of the auxiliary beam body respectively (FIG. 2 & 3: depicted), the axle-holding device is arranged between the front balance beam body and the rear balance beam body (FIG. 3: depicted), and both the front balance beam body and the rear balance beam body comprise a hard limit structure for limiting a swing angle of the RV box body (FIG. 3: supporting 5 against a collision with 22), and the axle-holding device comprises a soft limit structure for horizontally resetting the RV box body (FIG. 6: depicted; column 1 lines 57-64). Renger does not teach that the balance beam bodies are triangular, however official notice is taken that triangular beam bodies are commonly known in the art and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used a triangular balance beam body to reduce volume when shipping balance beam body parts and thus save cost. 
Regarding claim 8 Renger as modified above teaches that the auxiliary beam body comprises two longitudinal beams (FIG. 3: 22 & 23) and a plurality of transverse beams (FIG. 3: 6-9 & 18-21) located between the two longitudinal beams (FIG. 3: depicted), and the front triangular balance beam body and the rear triangular balance beam body are fixedly connected with two the transverse beams close to front and rear ends of the longitudinal beam respectively (FIG. 3: 7 & 8 depicted), and the axle-holding device is fixedly connected with the transverse beam located in a middle of the longitudinal beam (FIG. 3 & 4: 19).
Regarding claim 9 Renger as modified above does not explicitly teach that a plurality of first positioning holes are arranged on the transverse beam, and the front triangular balance beam body and the rear triangular balance beam body are both provided with second positioning holes corresponding to the first positioning holes. However official notice is taken that the use of holes & bolts to fasten beams together is commonly known in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a first and second set of positioning holes in the transverse beam and front & rear triangular balance beam bodies to secure them to the longitudinal beams associated with them (22 & 23 and 5) with bolts to firmly and economically secure them. The plurality of first and second positioning holes would correspond in both position and function in this combination.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach self-balancing devices of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616